Citation Nr: 0409462	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right arm disability, 
claimed as secondary to a service-connected left arm 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to December 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision.  The Board notes that 
this appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on the veteran's part.


REMAND

The veteran is service-connected for an ununited fracture of 
the left radius and ulna with internal fixation, currently 
rated as 50 percent disabling.  He contends that his service-
connected disability of the left arm has resulted in 
increased use and "wear and tear" of his right upper 
extremity.

The October 2001 VA examiner diagnosed severe arthritic 
changes of the right wrist with subluxation of the lunate 
bone.  The examiner noted that the veteran's claims file was 
unavailable for review and then opined that the identified 
right wrist disability was at least as likely as not related 
to the service-connected left arm disability.  

The veteran thereafter submitted additional evidence and 
information that included several private medical reports 
dated from 1992 to 1994 referring to his having incurred a 
right wrist injury at work in June 1992, and also referencing 
a history of a fracture of the right wrist as a child.  One 
doctor in particular, R.L., M.D., opined that the veteran had 
underlying pathology in the right wrist joint prior to the 
June 1992 straining episode, that the veteran's degenerated 
wrist joint was "going to become painful sooner or later," 
and that the fact that the veteran sustained a twisting 
injury at work in June 1992 was merely "fortuitous."  



In December 2001, the RO sent the veteran's claims file to 
the VA examiner who offered the October 2001 opinion and 
requested that he review the record, including the additional 
reports, and indicate whether or not any change in his prior 
opinion was warranted.  In March 2002, the VA examiner 
furnished an addendum to his prior report, stating that after 
having reviewed the record he felt that his previous opinion 
linking the service-connected left arm disability to the 
veteran's right wrist or arm disability was no longer 
supported by the evidence.  Rather, he opined that it was 
"very unlikely" that the left arm disability "resulted" in 
the right arm and wrist conditions and that it was much more 
likely than not that the veteran's "injury to his right 
wrist in 1992 resulted in the arthritic changes that are 
currently seen."  

As noted by the veteran's representative in a March 2004 
statement, the VA examiner addressed only the question of 
direct causation and not aggravation.  In that regard, it is 
noted that secondary service connection may be found when an 
established service-connected disability aggravates a 
nonservice-connected disorder; however, compensation may be 
paid only for that degree of disability above and beyond the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the veteran 
should be afforded another VA examination in order to clarify 
the etiology of claimed right upper extremity disability.  

Prior to the examination, the RO should attempt to obtain any 
other additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes receipt of additional pertinent medical 
evidence without the veteran having waived initial RO 
consideration of such.  Although on January 23, 2002, final 
rules were promulgated, which, in part, allowed the Board to 
consider additional evidence without having to refer the 
evidence to the AOJ for initial consideration, and without 
having to obtain the appellant's waiver, the rule has since 
been invalidated.  See, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  Thus, the additionally received 
medical evidence must be considered by the RO prior to 
adjudication of the appeal by the Board.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the veteran's claim.  The VCAA 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  For example, the VCAA requires 
VA to notify the veteran and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim.  As part of the notice, VA is to specifically 
inform the veteran and his representative of which portion, 
if any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of 
the veteran.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not properly apprised the veteran of 
the redefined obligations of the VA, as contained in the 
VCAA.  In a November 2003 letter, the RO informed the veteran 
that he was previously denied service connection, notified of 
the denial in June 2002, and that the appeal period had 
expired such that the decision was now final.  The RO stated 
that the veteran's current claim had been received in 
August 2002, and then advised the veteran of the need to 
submit evidence that was both new and material.  The 
statements contained in this letter are erroneous in that the 
veteran timely filed an appeal from the May 2002 rating 
decision denying service connection for a right arm 
disability.  Thus, on remand, the RO must ensure compliance 
with the notice and duty to assist provisions contained in 
the VCAA, to include sending any additional letters to 
the veteran and obtaining any additional medical or other 
evidence, as deemed appropriate.  Specifically, the RO must 
ensure that the veteran has been notified of what information 
or evidence was needed from him and what the VA has done and 
will do to assist him in substantiating his claim of 
entitlement to service connection for a right arm disability.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from him 
and what the VA has done and will do to 
assist him in substantiating his claim of 
secondary service connection for a right 
arm disability.  

2.  The RO should request the veteran to 
identify the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
a right arm disability since discharge 
from military service.  After receiving 
this information and any necessary 
releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with the appropriate expertise 
to determine the current nature and 
etiology of disability/ies pertaining to 
the right upper extremity.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  With respect to 
each right upper extremity disability 
found on examination, the examiner is 
requested to opine whether such has 
increased in severity due to the 
veteran's service-connected ununited 
fracture of the left radius and ulna with 
internal fixation.  If so, the examiner 
should further indicate (1) the baseline 
manifestations which are due to the 
effects of the right upper extremity 
disability found on examination, (2) the 
increased manifestations, which, in the 
examiner's opinion, are attributable to 
the service-connected left arm 
disability.  A complete rationale for all 
opinions expressed should be provided, to 
include a discussion of the significance, 
if any, of the veteran's post-service 
history, particularly following the 
June 1992 right wrist injury, relevant to 
right upper extremity complaints, 
treatment, and diagnosis.  

4.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by the VCAA and its implementing 
regulations are fully complied with and 
satisfied.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claim.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of secondary service connection for 
a right arm disability based on the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

